Case 8:12-bk-23047-MW   Doc 753 Filed 11/28/18 Entered 11/28/18 23:23:30   Desc
                         Main Document     Page 1 of 6
Case 8:12-bk-23047-MW   Doc 753 Filed 11/28/18 Entered 11/28/18 23:23:30   Desc
                         Main Document     Page 2 of 6
Case 8:12-bk-23047-MW   Doc 753 Filed 11/28/18 Entered 11/28/18 23:23:30   Desc
                         Main Document     Page 3 of 6
Case 8:12-bk-23047-MW   Doc 753 Filed 11/28/18 Entered 11/28/18 23:23:30   Desc
                         Main Document     Page 4 of 6
Case 8:12-bk-23047-MW   Doc 753 Filed 11/28/18 Entered 11/28/18 23:23:30   Desc
                         Main Document     Page 5 of 6
Case 8:12-bk-23047-MW   Doc 753 Filed 11/28/18 Entered 11/28/18 23:23:30   Desc
                         Main Document     Page 6 of 6
